   Case: 4:20-cv-01575-NAB Doc. #: 6 Filed: 11/23/20 Page: 1 of 1 PageID #: 52




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

KEVIN D. MCGEE,                                )
                                               )
              Petitioner,                      )
                                               )
       v.                                      )           No. 4:20-cv-01575-NAB
                                               )
DENISE HACKER,                                 )
                                               )
                                               )
              Respondent.                      )

                              MEMORANDUM AND ORDER

       This matter comes before the Court on a document submitted by petitioner Kevin D.

McGee that has been construed as a motion for an evidentiary hearing. (Docket No. 5). The motion

will be denied. Petitioner has not presented any allegations showing that he is entitled to an

evidentiary hearing. Furthermore, petitioner has already been ordered by the Court to file an

amended 28 U.S.C. § 2254 petition on a Court form. (Docket No. 4).

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for an evidentiary hearing (Docket

No. 5) is DENIED.



                                               NANNETTE A. BAKER
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of November, 2020.
